      Case 7-20-cv-01332-PMH             Document 90           Filed in NYSD on 04/29/2021           Page 1 of 1

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                                       352 Rutland Road #1
Joshua Tarrant-Windt, Associate (Admitted in NY)                                  Brooklyn, NY 11225
                                                                                  Phone: (212) 248-7906
                                                                                  Fax: (212) 248-7908

       April 29, 2021

       Via ECF
       Honorable Philip M. Halpern, U.S.D.J.
       Eastern District of New York
       300 Quarropas Street
       White Plains, NY 10601-4150

       Re:     Stephenson v Exclusive Motor-Sports, LLC, et al.
               SDNY Case No. 20-CV-01332 (PMH)
                                              Application granted in part. The deadline to complete discovery is
       Dear Judge Halpern:                    extended to 6/29/2021; the telephone Case Management Conference
                                              scheduled for May 25, 2021 will proceed as scheduled. The Exclusive
                                              Defendants
       My office, together with co-counsel, represents  theareplaintiff,
                                                                again reminded    that new counsel
                                                                         Dana Stephenson,      in themust   file an
                                                                                                       above-
                                              appearance on their behalf in this action, as corporations may not
       referenced case.
                                              proceed pro se, and the failure to do so by May 14, 2021 (see Doc. 88)
                                              may result in the entry of default judgment against them. The request for
       I am writing on behalf of Ms. Stephenson   and on
                                              an Order  of behalf  of Defendant
                                                           Reference                Bethpage
                                                                       to the Magistrate   JudgeFederal   Credit is denied
                                                                                                  for settlement
       Union (BFCU) to request that Your Honor     refer
                                              without    this case
                                                      prejudice.     to the magistrate
                                                                  Plaintiff's             judge for
                                                                              counsel is directed    purposes
                                                                                                  to serve        of of this
                                                                                                             a copy
       holding a settlement conference and that  Your  Honor    stay  all discovery   for  60 days  so  as to
                                              Order on the Exclusive Defendants and file proof of service on the docket.
       allow the settlement conference to proceed without prejudicing anyone (including Exclusive
       Motor-Sports, LLC, Exclusive Motor Sports      & Collision Center LLC or Exclusive Motor Cars
                                               SO ORDERED.
       LLC [collectively, the “Exclusive Defendants”], not one of which has yet appeared by counsel in
       this case following the Court’s grant of_______________________
                                                their prior counsel’s motion to withdraw as counsel).
                                                   Philip M. Halpern
                                                   United States District Judge
       Finally, in Your Honor’s most recent order, a Case Management Conference was scheduled for
       May 25, 2021 and a discovery cut-off was  set White
                                             Dated:  for May   14, New
                                                           Plains, 2021.York
                                                                         This will prejudice Plaintiff and
       BFCU, since all depositions were stayed by Your
                                                     AprilHonor  (because of the criminal case against the
                                                          30, 2021
       owners of the Exclusive Defendants) and all discovery came to a halt when counsel for the
       Exclusive Defendants moved to be relieved. Therefore, Plaintiff and BFCU request that Your
       Honor extend the discovery deadline to a date after the parties have held a mediation conference
       before the magistrate judge and Your Honor calendar a scheduling conference for a date more
       than 60 days from today.

       Respectfully,

       /s/ Brian Bromberg

       Brian Bromberg

       cc:     All Counsel of Record (Via ECF)
               Saeed Moslem (Via First Class Mail)
               Mehdi Moslem (Via First Class Mail)
